ORDER
PER CURIAM.
D.H.W., a minor child, was taken into emergency protective custody by the Division of Family Services after an incident in which the minor child required medical attention for being hit with a shoe. Subsequently, the circuit court, juvenile division, entered several orders and judgments regarding the welfare and placement of D.H.W. The trial court transferred custody of D.H.W. from her natural mother (hereinafter, “Mother”) to her paternal grandmother. Mother appeals the findings and judgment of jurisdiction of the juvenile court in its order dated April 27, 2000, claiming that the trial court based its findings on unreliable evidence and that the judgment failed to comply with Section 211.183 RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
The judgment is affirmed. Rule 84.16(b).